Opinion issued April 3, 2008







 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00135-CR
____________

IN RE JESUS NUNEZ, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator, Jesus Nunez, has filed a pro se petition for writ of mandamus
requesting that this Court compel respondent
 to schedule a hearing on his petition
for post-conviction DNA testing, to bench warrant relator to court for the hearing, and
to review the appointment of counsel.
  We deny the petition.
          The petition for writ of mandamus is denied.
 
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).